 

 

Case 2:19-cr-00195 Document 1 Filed 08/13/19 Page 1 of 2 PagelD #: 1

 

 

 

5 1 3 209

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA RORY LOPERAY I CLERR

 

 

 

 

ULS. District Court
CHARLESTON Southem District of West Virginia

 

 

UNITED STATES OF AMERICA

v. CRIMINAL No, ( - / P-LRS

18 U.S.C. § 657

 

DIANNE RICHARDSON

INFORMATION

(Financial Institution Embezzlement)
The United States Attorney Charges:

Beginning in or about September 2013, and continuing until
in or about February 2019, at or near Charleston, Kanawha County,
West Virginia, within the Southern District of West Virginia and
elsewhere, defendant, DIANNE RICHARDSON, being an employee of
Pioneer West Virginia Federal Credit Union, the accounts of which
are insured by the National Credit Union Administration Board, did
knowingly and willfully, and with the intent to inflect financial
injury and to defraud the institution, embezzle, abstract,
purloin, and willfully misapply in excess of $1,000.00 of moneys,
funds, credits, securities and other things of value belonging to
Pioneer West Virginia Federal Credit Union and pledged or otherwise

entrusted to its care.
Case 2:19-cr-00195 Document 1 Filed 08/13/19 Page 2 of 2 PagelD #: 2

In violation of Title 18,

By:

United States Code, Section 657.

MICHAEL B. STUART
TT. o/prates Attorney

  
 

5 ;

    

/ Mi Ur
aunt stoeaeR R. ARTHUR

Assistant United States Attorney

 
